— In a matrimonial action in which the defendant wife had been granted a judgment of divorce, the plaintiff appeals from an order of the Supreme Court, Orange County (Ferraro, J.), dated August 20,1981, which granted defendant’s motion to resettle the judgment of divorce so as to allow her a counsel fee of $2,000 payable by plaintiff. Order reversed, with $50 costs and disbursements, and matter remitted to Special Term for a hearing and new determination as to the issue of the counsel fee. Special Term fixed a counsel fee based upon a submitted affidavit of services. The application for a fee was opposed by plaintiff. The record fails to disclose the provisions of counsel’s retainer *650agreement with the defendant, the amount of counsel fees which may have been paid by defendant, or the criteria upon which the court fixed the counsel fee (see Sadofsky v Sadofsky, 78 AD2d 520; Fomenko v Fomenko, 50 AD2d 712, app dsmd 38 NY2d 999). Titone, J. P., Bracken, Niehoff and Boyers, JJ. concur.